DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/06/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 26-27, 29-37, 39, and 47-54 are pending (claim set as filed on 12/07/2021).

Priority
	This application is a 371 of PCT/EP2016/062078 filed on 05/27/2016 which has a foreign application to UK 1509264.6 filed on 05/29/2015. 

Withdrawal of Rejections
The response and amendments filed on 12/07/2021 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103 as being obvious over Keller in view of Valentini and Luyten as indicated in the last office action. Therefore, the 
However, upon further consideration after an updated search of the prior arts, a new grounds of rejection is set forth below by the new primary reference of Kuo. The references of Keller and Luyten are being reprised as secondary references because they remain applicable to the other claim limitations as detailed below.

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-49 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (WO 2014/015109 A1, published on 01/23/2014).
	Kuo’s general disclosure relates to methods of generating cartilage and bone (see abstract & ¶ [0005], [00193]).
	Regarding base claim 48, Kuo teaches a “method for producing hypertrophic cartilage, a two-stage procedure is carried out in which chondrocytes are first expanded (first stage), then differentiated (second stage) into hypertrophic cartilage. In some cases, chondrocytes are cultured in a chemically defined, serum-free liquid culture medium in vitro” (see ¶ [0041]). In 
a) culturing in a first liquid medium in vitro a starting population of chondrocytes, where the first liquid medium is serum free. Culturing the starting population of chondrocytes provides for an at least 50-fold increase in the number of chondrocytes over the number of chondrocytes in the starting population, thereby generating an expanded chondrocyte population; and
b) culturing the expanded chondrocyte in vitro in a second liquid medium, where the second liquid medium is serum free and comprises a transforming growth factor-β (TGFβ) superfamily polypeptide and/or a bone morphogenic protein (BMP). Culturing the expanded chondrocyte population in the second liquid medium results in production of hypertrophic cartilage.
The hypertrophic cartilage thus generated can be directly implanted into a treatment site in an individual. The hypertrophic cartilage thus generated can also be associated with a matrix (scaffold), to generate a hypertrophic cartilage matrix composition; and the hypertrophic cartilage matrix composition can be implanted into a treatment site in an individual (see ¶ [0042]-[0045]). 
	Kuo discloses that suitable chondrocytes include, but are not limited to, articular chondrocytes (e.g., juvenile articular chondrocytes, adult articular chondrocytes, and the like),
nonarticular chondrocytes, synovial capsule chondrocytes, and periosteum chondrocytes (see ¶ [0077]).
	Regarding the cultivation duration, Kuo teaches the starting population of chondrocytes are cultured over a period of time of from about 5 days to about 180 days (see ¶ [0056]). 
claim 49, Kuo teaches the matrix can take any of a variety of forms, or can be relatively amorphous, or can be molded to a shape that is suitable for a particular implantation site (see ¶ [0147]). Kuo teaches suitable matrices (scaffolds) include, but are not limited to, matrices comprising photopolymerizable components; matrices comprising fibrin glue components (e.g., thrombin and fibrinogen); alginates, including modified alginates; agarose; and collagen matrices (see ¶ [00148]-[0149]). 
	Regarding claims 51-52 pertaining to the BMP, Kuo teaches a BMP for use in the second medium wherein “a bone morphogenic protein suitable for use can be any BMP that provides the desired effect. A variety of BMP are known in the art” and “Suitable BMP include, e.g., BMP-1, BMP-2, BMP-3, BMP-4, BMP-5, BMP-6, BMP-7, BMP-8, BMP-9, BMP-10, BMP-11, BMP-12, BMP-13, BMP-14, and BMP-15. In some cases, the BMP included in the second culture medium is BMP-4” (see ¶ [0067]-[0068]). Kuo further teaches the BMP is present in the second culture medium in a concentration of from about 20 ng/ml to about 1000 ng/ml (from about 100 ng/mL) (see ¶ [0069]). 
Regarding claim 53, Kuo teaches medium includes PTHrP and/or parathyroid hormone (PTH) in addition to any molecule that stimulates TGFβ superfamily signaling (a TGFβ polypeptide, e.g., TGFβl, TGFβ2, TGFβ3; and/or a BMP, e.g., BMP-4) (see ¶ [0091], [00106]). 
Regarding the phenotype, Kuo teaches gene expression can be determined using any of a variety of well-known methods, which include, e.g., Sox9 (see ¶ [0084]-[0085], [0089], [00136]-[00137], [00211]). 

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-27, 29-37, 39, 47, 50, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as applied to claims 48-49 and 51-53 above, and in view of Keller (US 2016/0038544 A1 with a PCT filing date of 04/02/2014) and Luyten (US 2001/0039050 A1 - cited in the IDS filed on 11/29/2017).
	The disclosure of Kuo is discussed above and reprised herein. 
However, Kuo does not teach: the basal cell culture as seen in claim 26(c); or wherein the biocompatible carrier comprises calcium phosphate (claims 29-30 and 50); or the osteogenic phenotype marker Osterix (claims 47 and 54). 
Regarding claims 29-30 and 50 pertaining to the biocompatible carrier, Keller teaches in a further aspect includes composition comprising the population of articular like non-hypertrophic chondrocyte like cells and/or cartilage like tissue and/or hypertrophic chondrocyte like cells and/or cartilage like tissue, and a carrier optionally PEG, hydrogel, bone scaffolding, bone substitute scaffolding and/or matrigel. In an embodiment, the carrier is pharmaceutical grade (see ¶ [0048], [0249]). The substrate could also be a bone scaffold substitute such as CPP (calcium polyphosphate) or other pharmaceutically available scaffolds available (see ¶ [0077], [0251]).
Regarding claims 47 and 54 pertaining to the osteogenic phenotype marker, Keller discloses “FIG. 5. Gene expression analyses of chondrocyte specification in the presence of TGFB3 or BMP4 during stages 3 and 4 of differentiation respectively. General chondrocyte genes Sox9 (A) and collagen 2 (B), hypertrophic genes collagen 10 (C), Runx2 (D), osterix (E)” 
Regarding claim 26(c), 39, and 53 pertaining to the basal medium components, Luyten teaches “a chemically defined-serum free growth medium for the in vitro and ex vivo of cells and cell lines. The medium consists of about a one to one ratio (v/v) of two basal growth media containing α-ketoglutarate, insulin, transferrin, selenium, bovine serum albumin, linoleic acid, ceruloplasmin, cholesterol, phosphatidyl-ethanolamine, α-tocopherol acid succinate, reduced glutathione, taurine, triiodothyronine, hydrocortisone, parathyroid hormone, L-ascorbic acid 2-sulfate, glycerophosphate, PDGF, EGF and FGF. Chondrocytes, when cultured in this medium in the presence of a cartilage derived morphogenetic protein or bone morphogenetic protein, retain their cartilaginous phenotype” (see abstract). 
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use the chemically defined serum-free growth medium such as taught by Luyten in the method of Kuo. The ordinary artisan would have been motivated to do so is because Luyten suggest that chondrocytes, when cultured in this medium in the presence of a cartilage derived morphogenetic protein or bone morphogenetic protein, retain their cartilaginous phenotype. The ordinary artisan would have had a reasonable expectation of success as both Kuo and Luyten are in the same field of endeavor directed to stem cell cultivation and differentiation. 
Furthermore, it would have been secondly obvious to one of ordinary skill in the art to employ or use the biocompatible carrier (e.g. calcium phosphate) such as taught by Keller in the method of Kuo. The MPEP at 2141 (III) provides exemplary rationales that may support a 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653